Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
1.	Terminal Disclaimer filed on 01/18/2022 has been accepted by the office.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	SCABOO (US 2018/0195989 A1) describes a method for heating and agitating a liquid in a container, comprising: positioning the container on a heating device, wherein the heating device comprises a heating element and a wireless receiver; positioning a submersible device in the liquid, wherein the submersible device comprises a first temperature measurement element and a wireless transmitter, and wherein the wireless transmitter is in communication with the wireless receiver; measuring a liquid temperature of the liquid with the first temperature measurement element; communicating the liquid temperature from the first temperature measurement element to a heating element controller; heating the liquid, wherein heating the liquid comprises activating the heating element by the heating element controller based on the liquid temperature communicated to the heating element controller; and agitating the liquid, wherein the submersible device comprises a first magnet, and wherein the heating device comprises a magnetic field creator, and wherein the magnetic field creator creates and alters a magnetic field exerting a magnetic force on the first magnet, and wherein the agitating the liquid comprises moving the submersible device in the liquid with the magnetic force on the first magnet.

	Proud (US 9414651 B2) describes a wearable device, comprising: a wearable device structure, the wearable device including a first end and a second end; a plurality of magnets at the first end and a plurality of magnets at the second end; the first and second ends being coupled by overlapping at least a portion of the first end magnets to at least a portion of the second end magnets, where the magnets can be exposed to a temperature range of 200° F. to 400° F. during, processing, cleaning and/or manufacturing of the wearable device, the magnets being positioned in an interior of the wearable device structure, with a strength of each magnet being n30 to n52 and an overlap of magnet areas of corresponding opposing magnets at the first end to the second end is at least 75%; an electronic device coupled to the wearable device structure, the electronic device including, one or more haptic device sensors that accepts input from the user based on haptic motion, one or more accelerometers, a search module to search for text, a graphics module and one or more proximity sensors, and the electronic device configured to receive updates wirelessly, the electronic device including a payment activity manager configured to receive from a user payment configuration parameters for each of a designated third party to receive payments, the payment activity manager including a designated third party payment data base that includes designated third party settings with third party IP addresses, payment sources for each of a designated third party, and method of payment, the payment activity manager performing a comparison for each of a designated third party to receive a payment and perform a security check on that designated third party, the payment activity manager performing an authentication of a designated third party for a payment and a tracking of payments for each of a payment transaction to the one or more designated third parties including an initiation of a payment and a conclusion of a payment from the user, the payment activity manager associating one or more transaction contexts of a designated third party payment prior to payment, the payment activity manager configured to adjust payment settings made by the user or requested by a designated third party to receive payments, the payment activity manager configured to manage payments that are designated to be calendared as being calendared and also configured to analyze user payment activities and generate reports relative to each of a payment, user payment activities and verification that a payment has been made, the payment activity manger configured to monitor for fraudulent requests for payments by a third party, and to confirm that a user's account has sufficient funds to make a payment; and ID circuitry at the electronic device.

	Proud (US 2014/0246502 A1) describes a wearable device, comprising: one or more sensors coupled to a wearable device structure that includes first and second outer surfaces, an interior, a first end and a second end, the wearable device structure including and having a unique user ID, the one or more sensors acquiring user information selected from of at least one of, a user's activities, behaviors, habit information, health parameters, medical monitoring and user monitoring; a plurality of magnets at the first end and a plurality of magnets at the second end, with at least a portion of the magnets being at least partially encased with a material that redistributes a magnet's magnetic field; and the wearable device being worn with the first and second ends being coupled by overlapping at least a portion of the first end magnets to at least a portion of the second end magnets.

	Ji (US 11206473 B2) describes a wireless listening device that achieves improved acoustic performance and functionality, which results in an enriched user experience. In some instances, the wireless listening device can include a housing and an eartip that can attach to the housing. The eartip can be configured to insert into a user's ear and provide an avenue through which sound generated by the housing can be outputted to the user. The housing can include various sensors that can work alone, or in conjunction with, the eartip to perform various functions, such as, but not limited to, detecting when the wireless listening device has been inserted into a user's ear canal, determining whether a proper seal has been made between the eartip and the ear canal, and determining whether an improper blocking of one or more sensors of the wireless listening device exists. The housing can also be configured to recognize user input through movement of anatomical parts of a user's ear proximate to the wireless listening device, as well as through the user's voice alone or in conjunction with additional sensing measurements. These additional features can improve the user experience as well as enhance the acoustic performance of the wireless listening device. In some embodiments, a magnetic securing component includes a set of magnets positioned laterally adjacent to one another and having a curved top surface defined by individual curved top surfaces of each magnet in the set of magnets. The set of magnets includes: first and second magnets positioned laterally adjacent to one another, where the first and second magnets each have a polarity that is oriented parallel to a vertical dimension; and third and fourth magnets laterally positioned from the first and second magnets, where the third magnet is positioned adjacent to the first magnet and the fourth magnet is positioned adjacent to the second magnet, the third and fourth magnets each having a magnetic polarity that is oriented at an angle with respect to the vertical dimension. In some additional embodiments, a case for a wireless listening device includes a lid movable to open and close the case, a hinge coupled to the lid to allow the lid to open and close the case, and a body coupled to the lid by the hinge, where the body includes a set of magnets positioned laterally adjacent to one another and having a curved top surface defined by individual curved top surface of each magnet in the set of magnets. The set of magnets includes: first and second magnets positioned laterally adjacent to one another, wherein the first magnet has a first magnetic polarity that is vertically downward, and the second magnet has a second magnetic polarity that is vertically upward; and third and fourth magnets laterally positioned from the first and second magnets, wherein the third magnet is positioned adjacent to the first magnet and the fourth magnet is positioned adjacent to the second magnet, the third and fourth magnets each having a magnetic polarity that is oriented at an angle with respect to the vertical dimension. In some further embodiments, a wireless listening device system includes a wireless listening device and a case. The wireless listening device includes: a housing including an outer structure defining an acoustic opening and a nozzle disposed around the acoustic opening, the acoustic opening allowing sound to exit out of the outer structure; a first communication system disposed within the housing and configured to send and receive data; an eartip removably attached to the nozzle to direct sound outputted by the housing through the acoustic opening; and an attachment mechanism removably attaching the eartip to the housing. The case includes a lid movable to open and close the case; a hinge coupled to the lid to allow the lid to open and close the case; a body coupled to the lid by the hinge, and a second communication system disposed in the body and configured to exchange data with the first communication system. The body includes a set of magnets positioned laterally adjacent to one another and having a curved top surface defined by individual curved top surface of each magnet in the set of magnets, where the set of magnets includes: first and second magnets positioned laterally adjacent to one another, wherein the first and second magnets each have a polarity that is oriented parallel to a vertical dimension; and third and fourth magnets laterally positioned from the first and second magnets, wherein the third magnet is positioned adjacent to the first magnet and the fourth magnet is positioned adjacent to the second magnet, the third and fourth magnets each having a magnetic polarity that is oriented at an angle with respect to the vertical dimension.

	Proud (US 9530089 B2) describes a wearable device, comprising: a wearable device structure, the wearable device including a first end and a second end; a plurality of magnets at the first end and a plurality of magnets at the second end; the first and second ends being coupled by overlapping at least a portion of the first end magnets to at least a portion of the second end magnets, and the magnets have a size of: (i) length, 0.5 mm to 30 mm; (ii), width, 0.5 mm to 30 mm; and (iii) thickness or depth, 0.5 mm to 10 mm, the magnets being positioned in an interior of the wearable device structure, with a strength of each magnet being n30 to n52 and an overlap of magnet areas of corresponding opposing magnets at the first end to the second end is at least 75%; an electronic device coupled to the wearable device structure, the electronic device including, one or more haptic device sensors that accepts input from the user based on haptic motion, one or more accelerometers, a search module to search for text, a graphics module and one or more proximity sensors, a payment application configured to provide payments to third parties and the electronic device configured to receive updates wirelessly, the electronic device including a display controller configured to detect contact by the user for at least a portion of the electronic device and any breaking of the contact with the at least a portion of the electronic device, a power failure detection circuit, an optical sensor controller in an I/O subsystem and an accelerometer coupled to the I/O subsystem; and ID circuitry is provided at the wearable device or at the electronic device.

	Allowable Subject Matter
3.	Claims 25-33 and 46-54 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 25 and 46 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 25:
The primary reason for the allowance of claim 25 is the inclusion of system for monitoring a temperature related condition of an object, the system comprising: wherein the at least one remote unit includes at least one user interface positioned on the top surface of remote unit body and configured to display a plurality of colored lights, wherein each of said plurality of colored lights corresponds to a different relation of the current temperature related condition to the pre-set or desired temperature related condition. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 26-33 are allowed due to their dependency on claim 25.
Regarding claim 46:
The primary reason for the allowance of claim 46 is the inclusion of a system for monitoring a temperature-related condition of an object, the system comprising: wherein the remote unit further includes a user interface positioned on a top surface of the remote unit body and configured to display a plurality of colored lights, wherein each of the plurality of colored lights corresponds to a different relation of the current temperature-related condition of the object to the pre-set or desired temperature-related condition of the object. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 47-54 are allowed due to their dependency on claim 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
February 9, 2022